DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonarov (US 20180330632 A1) in view of Takemoto (US 5707237 A), in view of Hallbauer (US 20100283734 A1), and further in view of Scott (US 20080006037 A1).
Regarding to claim 1, Fonarov discloses a virtual reality simulator apparatus ([0002]: driving simulators; Fig. 1; [0023]: simulators include a trailer 12, a cab 14, steering wheel, and monitor; [0024]: the simulator; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; [0043]: the remote control trailer simulator), comprising:
a chassis configured to receive a cockpit, the cockpit comprised of one or more control elements to operatively control a virtual reality simulation (Fig. 1; [0023]: a trailer and a cab; [0027]: make the simulator experience more akin to what is seen in real life; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; the cab receives the control from the cockpit; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle; [0041]: the cockpit is inside a building);
a computing device to receive input from the one or more control elements and provide a plurality of output signals to a motion system engaged with the chassis ([0025]: the controller 42 can control the direction the wheels travel, the speed they travel and can stop the motor to effectively act as a brake; the front wheels of the cab 14 are also steerable and controlled by the controller 42; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control;  a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32; Fig. 2; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle),
 the computing device positioned within a housing having a footwell (Fig. 2; [0030]:  the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; the cockpit includes a seat to position the student driver in front of the steering wheel 30 and shifter 36 while providing comfortable foot access to the brake 32 and accelerator 34, as would be found in full size vehicles; brake 32, accelerator 34 and shifter 36 are located in footwell as illustrated in Fig. 2; [0033]: allow the student seated in the cockpit to view the side view images mimicking the view from a real vehicle).
Fonarov fails to explicitly disclose:
a foldable footwell, the housing configured to operate as a heat sink.
In same field of endeavor, Takemoto teaches:
the computing device positioned within a housing having a footwell (Fig. 1; Fig. 2; col. 4, lines 27-37: a simulation system, i.e. computing device, is positioned the body of the simulator; Fig. 1; col. 8, lines 5-15: the projector 120 is fixed at the front upper section at the outside of the cockpit device 50, and the display screen 80 is provided at the front of the cockpit device 50; Fig. 1; col. 8, lines 50-60: the user seats on the driver's seat of the cockpit device; cockpit and simulator body have footwell new the driver’s seat; col. 10, lines 35-45: only be the front half portion of a car if the section of the driver's seat is included; col. 15, lines 50-55: the player inside the cockpit device 50 actually runs the remote control car 20 on the road of a running course 10 via the cockpit device 50; the player is inside the cockpit device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov to include the computing device positioned within a housing having a footwell as taught by Takemoto. The motivation for doing so would have been to let the user seated on the driver's seat of the cockpit device 50 experience a more realistic simulation as taught by Takemoto in Fig. 1 and col. 8, lines 50-60.
Fonarov in view of Takemoto fails to explicitly disclose:
a foldable object,
the housing configured to operate as a heat sink.
In same filed of endeavor, Hallbauer teaches a foldable object (Fig. 2; Fig. 3; [0056]: computer components are foldable; the operating module 10 together with the associated operating module monitor 11 has been folded into the base module 20; Fig. 6a; [0068]: the first second base module monitor 25 is in articulated connection with the base module monitor 21 at a first side edge of the base module monitor 21 and is arranged to be foldable over from a closed state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov in view of Takemoto to include a foldable object as taught by Hallbauer. The motivation for doing so would have been to fold the operating module 10 together with the associated operating module monitor 11 into the base module 20; to fold module monitor as taught by Hallbauer in Fig. 2, Fig. 3, and paragraphs [0056] and [0068].
Fonarov in view of Takemoto and Hallbauer fails to explicitly disclose:
the housing configured to operate as a heat sink.
In same field of endeavor, Scott teaches the housing configured to operate as a heat sink (Fig. 1B; [0006]: a fan 132 is mounted above the fins 130; the active heat sink 126 is shown in FIG. 1B installed upon a microprocessor; Fig. 2A; Fig. 2B; [0061]: the chiller module 220, 260 is connected to the heat exchanger; [0092]: a conventional 12 volt DC fan 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov in view of Takemoto and Hallbauer to include the housing configured to operate as a heat sink as taught by Scott. The motivation for doing so would have been to cool microprocessors, graphics processors, and other computer components as taught by Scott in paragraph [0002].

Regarding to claim 2, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 1, wherein the chassis is constructed as a vehicle (Fonarov; Fig. 1; [0023]: a trailer 12 and a cab 14; [0024]: the simulator; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control).
Fonarov in view of Takemoto, Hallbauer, and Scott further discloses wherein the chassis is constructed as a vehicle (Takemoto; Fig. 1; Fig. 2; col. 4, lines 27-37: a simulation system, i.e. computing device, is positioned the body of the simulator, i.e. a car; col. 10, lines 35-45: only be the front half portion of a car if the section of the driver's seat is included).

Regarding to claim 3, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 2, wherein the vehicle is selected from the group consisting of: a motor vehicle, an aircraft, a spacecraft, a boat, a train, and a motorcycle (Takemoto; Fig. 1; Fig. 2; col. 4, lines 27-37: a simulation system, i.e. computing device, is positioned in the body of the simulator, i.e. a car; col. 10, lines 35-45: only be the front half portion of a car if the section of the driver's seat is included; col 15, lines 50-57: a car; the conveyance model 20 may be a model of a space ship, an airplane, a ship, a submarine, and so on).

Regarding to claim 4, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 1, wherein the computing system is in operable communication with a display to provide a visual stimulus to a user (Fonarov; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle; Fig. 2; [0035]: the overhead camera is rendered on the monitor 28 in the cockpit).

Regarding to claim 5, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 4, further comprising an audio system to provide sensory stimulus to the user (Takemoto; col. 5, lines 20-25: speakers are provided at a number of places; the sound of the environment is made according to the condition; col. 10, lines 50-62: four speakers).

Regarding to claim 6, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 1, wherein the housing is comprised of one or more fans to actively cool the housing (Scott; Fig. 1B; [0006]: a fan 132 is mounted above the fins 130; the active heat sink 126 is shown in FIG. 1B installed upon a microprocessor; Fig. 2A; Fig. 2B; [0061]: the chiller module 220, 260 is connected to the heat exchanger; [0092]: a conventional 12 volt DC fan 914).

Regarding to claim 7, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 1, wherein the computing device is mounted via vibration isolation mounts (Takemoto; Fig. 1; col. 8, lines 15-25: the projector 120 is mounted to the mechanism 121; as the vibration eliminating mechanism, the projector 120 comprises an optical axis changing means which inclines the projected optical axis to the front and rear, and to the left and right.)
Fonarov in view of Takemoto, Hallbauer, and Scott further discloses wherein the computing device is mounted via vibration isolation mounts (Scott; [0003]: a socket is mounted to a circuit board of a personal computer; [0006]: a fan 132 is mounted above the fins; [0060]: the socket 216, 256 is mounted on the motherboard 212, 252; Fig. 2; [0061]: the pump module 222, 262 are mounted to the case).

Regarding to claim 8, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 1, wherein the one or more control elements are comprised of at least one of the following: a steering wheel, one or more pedals, one or more shifters, and one or more joysticks (Fonarov; Fig. 2; [0023]: a steering wheel; a shifter 36; a brake 32; an accelerator 34).

Regarding to claim 9, Fonarov discloses a virtual reality simulation system ([0002]: driving simulators; Fig. 1; [0023]: simulators include a trailer 12, a cab 14, steering wheel, and monitor; [0024]: the simulator; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; [0043]: the remote control trailer simulator), comprising:
a chassis configured to releasably engage a cockpit, the cockpit comprised of one or more control elements to operatively control a virtual reality simulation provided on a display (Fig. 1; [0023]: a trailer and a cab; [0027]: make the simulator experience more akin to what is seen in real life; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; the cab receives the control from the cockpit; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle; [0041]: the cockpit is inside a building), wherein the control elements provide a plurality of output signals to a computing device to receive the plurality of output signals from the one or more control elements and provide the plurality of output signals to a motion system engaged with the chassis ([0025]: the controller 42 can control the direction the wheels travel, the speed they travel and can stop the motor to effectively act as a brake; the front wheels of the cab 14 are also steerable and controlled by the controller 42; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control;  a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32; Fig. 2; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle), the computing device positioned within a housing (Fig. 2; [0030]:  the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; the cockpit includes a seat to position the student driver in front of the steering wheel 30 and shifter 36 while providing comfortable foot access to the brake 32 and accelerator 34, as would be found in full size vehicles; brake 32, accelerator 34 and shifter 36 are located in footwell as illustrated in Fig. 2; [0033]: allow the student seated in the cockpit to view the side view images mimicking the view from a real vehicle); 
a footwell attached to a first end of the housing, the footwell to receive at least one of the plurality of control elements (Fig. 2; [0030]: the cockpit includes a seat to position the student driver in front of the steering wheel 30 and shifter 36 while providing comfortable foot access to the brake 32 and accelerator 34, as would be found in full size vehicles; brake 32, accelerator 34 and shifter 36 are located in footwell as illustrated in Fig. 2).
Fonarov fails to explicitly disclose:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device; and
a foldable footwell.
In same field of endeavor, Takemoto teaches:
the computing device positioned within a housing having a footwell (Fig. 1; Fig. 2; col. 4, lines 27-37: a simulation system, i.e. computing device, is positioned the body of the simulator; Fig. 1; col. 8, lines 5-15: the projector 120 is fixed at the front upper section at the outside of the cockpit device 50, and the display screen 80 is provided at the front of the cockpit device 50; Fig. 1; col. 8, lines 50-60: the user seats on the driver's seat of the cockpit device; cockpit and simulator body have footwell new the driver’s seat; col. 10, lines 35-45: only be the front half portion of a car if the section of the driver's seat is included; col. 15, lines 50-55: the player inside the cockpit device 50 actually runs the remote control car 20 on the road of a running course 10 via the cockpit device 50; the player is inside the cockpit device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov to include the computing device positioned within a housing having a footwell as taught by Takemoto. The motivation for doing so would have been to let the user seated on the driver's seat of the cockpit device 50 experience a more realistic simulation as taught by Takemoto in Fig. 1 and col. 8, lines 50-60.
Fonarov in view of Takemoto fails to explicitly disclose:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device; and
a foldable object.
In same filed of endeavor, Hallbauer teaches a foldable object (Fig. 2; Fig. 3; [0056]: computer components are foldable; the operating module 10 together with the associated operating module monitor 11 has been folded into the base module 20; Fig. 6a; [0068]: the first second base module monitor 25 is in articulated connection with the base module monitor 21 at a first side edge of the base module monitor 21 and is arranged to be foldable over from a closed state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov in view of Takemoto to include a foldable object as taught by Hallbauer. The motivation for doing so would have been to fold the operating module 10 together with the associated operating module monitor 11 into the base module 20; to fold module monitor as taught by Hallbauer in Fig. 2, Fig. 3, and paragraphs [0056] and [0068].
Fonarov in view of Takemoto and Hallbauer fails to explicitly disclose:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device.
In same field of endeavor, Scott teaches:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device (Fig. 1B; [0006]: a fan 132 is mounted above the fins 130; the active heat sink 126 is shown in FIG. 1B installed upon a microprocessor; Fig. 2A; Fig. 2B; [0061]: the chiller module 220, 260 is connected to the heat exchanger; [0092]: a conventional 12 volt DC fan 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov in view of Takemoto and Hallbauer to include to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device as taught by Scott. The motivation for doing so would have been to cool microprocessors, graphics processors, and other computer components as taught by Scott in paragraph [0002].

Regarding to claim 10, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 9, wherein the cockpit is interchangeable between a plurality of vehicles and the one or more control elements (Fonarov; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle; [0038]: a trailer 12 may be a boat trailer, a utility trailer, a cargo container, animal trailer, tanker, reefer, transporter or any other type of trailer that the driver is learning to drive; [0041]: the simulator can be used in any environmental condition because it is typically set up inside a sheltered structure; the cockpit is inside a building).

Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 11. 

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 12.

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 13.

Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 14.

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 15.

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 16.

Regarding to claim 17, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 16, wherein the joystick is configured to operate as a gear selector to selectively operate at least one virtual maneuvering function of the simulation (Fonarov; Fig. 2; [0037]:  the shifter 36 and steering wheel 30 should be easily reached with their hands, again imitating a truck; Fig. 2; [0043]: a student sits in the cockpit in front of the steering wheel 30 within reach of the shifter 36).

Regarding to claim 18, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 17, wherein the foldable footwell is configured to releasably engage with the seat (Fonarov; Fig. 2; [0030]:  the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; the cockpit includes a seat to position the student driver in front of the steering wheel 30 and shifter 36 while providing comfortable foot access to the brake 32 and accelerator 34, as would be found in full size vehicles; brake 32, accelerator 34 and shifter 36 are located in footwell as illustrated in Fig. 2; [0033]: allow the student seated in the cockpit to view the side view images mimicking the view from a real vehicle).
Fonarov in view of Takemoto, Hallbauer, and Scott further discloses a footwell (Takemoto; Fig. 1; Fig. 2; col. 4, lines 27-37: a simulation system, i.e. computing device, is positioned the body of the simulator; Fig. 1; col. 8, lines 5-15: the projector 120 is fixed at the front upper section at the outside of the cockpit device 50, and the display screen 80 is provided at the front of the cockpit device 50; Fig. 1; col. 8, lines 50-60: the user seats on the driver's seat of the cockpit device; cockpit and simulator body have footwell new the driver’s seat; col. 10, lines 35-45: only be the front half portion of a car if the section of the driver's seat is included; col. 15, lines 50-55: the player inside the cockpit device 50 actually runs the remote control car 20 on the road of a running course 10 via the cockpit device 50; the player is inside the cockpit device).
Fonarov in view of Takemoto, Hallbauer, and Scott further more discloses a foldable object (Hallbauer; Fig. 2; Fig. 3; [0056]: computer components are foldable; the operating module 10 together with the associated operating module monitor 11 has been folded into the base module 20; Fig. 6a; [0068]: the first second base module monitor 25 is in articulated connection with the base module monitor 21 at a first side edge of the base module monitor 21 and is arranged to be foldable over from a closed state).

Regarding to claim 19, Fonarov in view of Takemoto, Hallbauer, and Scott discloses the simulator of Claim 18, wherein the virtual reality simulation system operates a vehicle in a remote location (Fonarov; [0024]: a remote control cab; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; the cab receives the control from the cockpit; [0043]: use the remote control trailer simulator).

Regarding to claim 20, Fonarov discloses a virtual reality simulation system ([0002]: driving simulators; Fig. 1; [0023]: simulators include a trailer 12, a cab 14, steering wheel, and monitor; [0024]: the simulator; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; [0043]: the remote control trailer simulator), comprising:
a chassis configured to releasably engage a cockpit (Fonarov; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle; [0038]: a trailer 12 may be a boat trailer, a utility trailer, a cargo container, animal trailer, tanker, reefer, transporter or any other type of trailer that the driver is learning to drive; [0041]: the simulator can be used in any environmental condition because it is typically set up inside a sheltered structure; the cockpit is inside a building), the cockpit comprised of one or more control elements to operatively control a virtual reality simulation provided on a display ( Fig. 1; [0023]: a trailer and a cab; [0027]: make the simulator experience more akin to what is seen in real life; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; the cab receives the control from the cockpit; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; [0033]: projection displays and virtual reality goggles; other technology allows the student seated in the cockpit to view the side view images mimicking the view from a real vehicle; [0041]: the cockpit is inside a building), 
wherein the control elements provide a plurality of output signals to a computing device to receive the plurality of output signals from the one or more control elements and provide the plurality of output signals to a motion system engaged with the chassis ([0025]: the controller 42 can control the direction the wheels travel, the speed they travel and can stop the motor to effectively act as a brake; the front wheels of the cab 14 are also steerable and controlled by the controller 42; Fig. 2; [0030]: the cockpit includes the controls necessary to control the movements of the cab 14 by remote control;  a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32), the computing device positioned within a housing (Fig. 2; [0030]:  the cockpit includes the controls necessary to control the movements of the cab 14 by remote control; a computer controller and wireless transmitter is connected to the steering wheel 30, brake 32, accelerator 34 and shifter 36 and each are positioned similar to where they would be found in the vehicle that the cab 14 is modeled after; the cockpit includes a seat to position the student driver in front of the steering wheel 30 and shifter 36 while providing comfortable foot access to the brake 32 and accelerator 34, as would be found in full size vehicles; brake 32, accelerator 34 and shifter 36 are located in footwell as illustrated in Fig. 2; [0033]: allow the student seated in the cockpit to view the side view images mimicking the view from a real vehicle);
a footwell attached to a first end of the housing, the footwell to receive at least one of the plurality of control elements and a seat (Fig. 2; [0030]: the cockpit includes a seat to position the student driver in front of the steering wheel 30 and shifter 36 while providing comfortable foot access to the brake 32 and accelerator 34, as would be found in full size vehicles; brake 32, accelerator 34 and shifter 36 are located in footwell as illustrated in Fig. 2).
Fonarov fails to explicitly disclose:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device; and
a foldable footwell.
In same field of endeavor, Takemoto teaches:
the computing device positioned within a housing having a footwell (Fig. 1; Fig. 2; col. 4, lines 27-37: a simulation system, i.e. computing device, is positioned the body of the simulator; Fig. 1; col. 8, lines 5-15: the projector 120 is fixed at the front upper section at the outside of the cockpit device 50, and the display screen 80 is provided at the front of the cockpit device 50; Fig. 1; col. 8, lines 50-60: the user seats on the driver's seat of the cockpit device; cockpit and simulator body have footwell new the driver’s seat; col. 10, lines 35-45: only be the front half portion of a car if the section of the driver's seat is included; col. 15, lines 50-55: the player inside the cockpit device 50 actually runs the remote control car 20 on the road of a running course 10 via the cockpit device 50; the player is inside the cockpit device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov to include the computing device positioned within a housing having a footwell as taught by Takemoto. The motivation for doing so would have been to let the user seated on the driver's seat of the cockpit device 50 experience a more realistic simulation as taught by Takemoto in Fig. 1 and col. 8, lines 50-60.
Fonarov in view of Takemoto fails to explicitly disclose:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device; and
a foldable object.
In same filed of endeavor, Hallbauer teaches a foldable object (Fig. 2; Fig. 3; [0056]: computer components are foldable; the operating module 10 together with the associated operating module monitor 11 has been folded into the base module 20; Fig. 6a; [0068]: the first second base module monitor 25 is in articulated connection with the base module monitor 21 at a first side edge of the base module monitor 21 and is arranged to be foldable over from a closed state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov in view of Takemoto to include a foldable object as taught by Hallbauer. The motivation for doing so would have been to fold the operating module 10 together with the associated operating module monitor 11 into the base module 20; to fold module monitor as taught by Hallbauer in Fig. 2, Fig. 3, and paragraphs [0056] and [0068].
Fonarov in view of Takemoto and Hallbauer fails to explicitly disclose:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device.
In same field of endeavor, Scott teaches:
to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device (Fig. 1B; [0006]: a fan 132 is mounted above the fins 130; the active heat sink 126 is shown in FIG. 1B installed upon a microprocessor; Fig. 2A; Fig. 2B; [0061]: the chiller module 220, 260 is connected to the heat exchanger; [0092]: a conventional 12 volt DC fan 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonarov in view of Takemoto and Hallbauer to include to operate as a heat sink, the housing facilitating maintenance and replacement of one or more components of the computing device as taught by Scott. The motivation for doing so would have been to cool microprocessors, graphics processors, and other computer components as taught by Scott in paragraph [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616